                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

 PABLO L. FERRER,

        Plaintiff,

                v.                                           CIVIL NO. 19-2041 (PAD)

 CARLOS J. BAEZ-SANCHEZ,

        Defendants.


                                             ORDER

       From its face, the complaint does not comply with the general rules of pleading set in Rule

8 of the Federal Rules of Civil Procedure. Construing the allegations liberally, they do not provide

the court with basic facts sufficient to support a viable claim for relief. Even under a liberal pro

se standard, dismissal is appropriate in these circumstances. See, Prince v. Purdue, No. 10-240,

2010 WL 724705, *2 (D.D.C. Feb. 24, 2010) (dismissing pro se complaint sua sponte). Therefore,

the case is dismissed without prejudice. Judgment shall be entered accordingly.

       SO ORDERED.

       In San Juan, Puerto Rico, this 6th day of November, 2019.

                                                     s/Pedro A. Delgado-Hernández
                                                     PEDRO A. DELGADO-HERNÁNDEZ
                                                     U.S. DISTRICT JUDGE
